


110 HR 4917 IH: NEO Preparedness

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4917
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To formulate situation and decision analyses, and to
		  select procedures and systems, for deflecting and mitigating potentially
		  hazardous near-Earth objects.
	
	
		1.Short TitleThis Act may be cited as the
			 NEO Preparedness
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Asteroid and comet
			 collisions rank as one of the most costly natural disasters that can
			 occur.
			(2)According to the
			 October 2007 report to Congress by the National Aeronautics and Space
			 Administration (in this Act referred to as NASA),
			 140-meter-in-diameter asteroid collision will generate the equivalent power of
			 a 100 megaton TNT explosion.
			(3)There are
			 approximately 100,000 near-Earth objects 140 meters wide or larger.
			(4)The time needed to eliminate or mitigate
			 the threat of a collision of a potentially hazardous near-Earth object with
			 Earth is measured in decades.
			(5)Unlike earthquakes
			 and hurricanes, asteroids and comets can provide adequate collision
			 information, enabling the United States to include both asteroid- and
			 comet-collision disaster recovery and disaster avoidance in its public-safety
			 structure.
			(6)Basic information is needed for technical
			 and policy decisionmaking for the United States to create a comprehensive
			 program in order to be ready to eliminate and mitigate the serious and credible
			 threats to humankind posed by potentially hazardous near-Earth asteroids and
			 comets.
			(7)As a first step to
			 eliminate and to mitigate the risk of such collisions, situation and
			 decision-analysis processes, as well as procedures and system resources, must
			 be in place well before a collision threat becomes known.
			(8)Without
			 establishing such processes, procedures, and resources, the full range of
			 options to eliminate and to mitigate the risk of such collisions is restricted
			 or even lost.
			(9)The public safety of the United States and
			 the planet requires the competence and expertise found in NASA to prepare and
			 to validate the potentially hazardous near-Earth object deflection situation
			 and decisionmaking analysis, as well as to select systems and procedures, to
			 prepare the United States for readiness to avoid or to mitigate collisions with
			 potentially hazardous near-Earth objects.
			3.DefinitionsAs used in this Act—
			(1)potentially
			 hazardous near-Earth object means an asteroid or comet with a trajectory
			 that passes less than 0.05 Astronomical Units from Earth’s orbit;
			(2)Administrator
			 means the Administrator of NASA;
			(3)adequate-warning refers to a
			 time period starting from the time that the near-Earth object is considered
			 potentially haradous to the predicted time of possible collision, which allows
			 the full range of readiness options to be implemented;
			(4)short-warning
			 refers to a time period that allows only limited options to be implemented;
			 and
			(5)comet
			 means near-Earth or short-warning comets.
			4.Establishment of
			 the Office of Potentially Haradous Near-Earth Objects, Identification of
			 Situation- and Decision-Analysis Factors, and Selection of Procedures and
			 Systems
			(a)EstablishmentThe Administrator shall establish the
			 Office of Potentially Hazardous Near-Earth Object Preparedness (in this Act
			 referred to as Office). The purpose of the Office shall be to
			 prepare the United States for readiness to avoid and to mitigate collisions
			 with potentially hazardous near-Earth objects in collaboration with other
			 Agencies through the identification of situation- and decision-analysis factors
			 and selection of procedures and systems.
			(b)Identification
			 of Situation- and Decision-Analysis FactorsThe Office shall
			 identify situation- and decision-analysis factors, in collaboration with other
			 Agencies, by determining—
				(1)the needed
			 objective technical and nontechnical criteria upon which to analyze potentially
			 hazardous near-Earth object collision information and to base key threat
			 elimination-decisions and options;
				(2)the implications
			 of such decisions and options;
				(3)the human skills
			 needed to make key threat elimination-decisions and the preparation required
			 for individuals making such decisions;
				(4)the factors needed
			 to formulate key techical and policy questions involving such decisions;
				(5)methods for
			 determining and sequencing the minimum possible time periods needed to make
			 such decisions;
				(6)a
			 model deflection and mitigation decision logic flow, including provisions for
			 minimizing—
					(A)human
			 exposure,
					(B)energy, cost, and
			 time, and
					(C)the risk of return
			 of potentially hazardous near-Earth objects; and
					(7)additional
			 critical information needs, technological developments, public confidence
			 building initiatives, and any other needs involving the threat of collisons of
			 potentially hazardous near-Earth objects with Earth.
				(c)Selection of
			 Procedures and SystemsThe Office shall select procedures and
			 systems by—
				(1)surveying the
			 existing deflection proposals and examining each proposal for critical elements
			 including capability, suitability, feasibility, cost, cost effectiveness,
			 required human and capital resources, and maturity of needed key
			 technologies;
				(2)with the results
			 from subsection (a) and input from other appropriate sources, performing an
			 architectural tradeoff assessment and selecting a set of deflection proposals
			 as primary procedures and systems that will provide the best opportunities for
			 deflection-preparation, taking into account adequate- and short-warning
			 collision timelines, as well as relevant asteroid and comet
			 characteristics;
				(3)for each selected
			 primary procedure and system—
					(A)identifying the
			 best backup;
					(B)defining the steps
			 needed to realize immature key technologies;
					(C)developing
			 preliminary models;
					(D)performing a
			 predicted results error-analysis in order to confirm the characteristics
			 described in subsection (a);
					(E)projecting time to
			 readiness;
					(F)formulating an
			 implementation phase to achieve full deflection readiness;
					(G)establishing
			 implementation timelines with measurable interim goals, and steps to transfer
			 the procedure and system resources to the implementation phase; and
					(H)identifying the
			 crucial policy decisions needed for implemention; and
					(4)indicating
			 possible coordination with other Agencies to facilitate such activities.
				5.ReportsThe Administrator shall submit to the
			 Congress the following reports:
			(1)Not later than 1
			 year after the date of enactment of this Act, an interim report that summarizes
			 a preliminary result of the activities of the Office carried out under sections
			 4(b) and 4(c)(1)–(2).
			(2)Not later than 2
			 years after the date of enactment of this Act, a concluding report that
			 summarizes all activities of the Office carried out under section 4.
			6.NASA Advisory
			 CounselThe Administrator
			 shall convene the NASA Advisory Council—
			(1)not later than 90
			 days after submitting the interim report required by section 5(1), to provide
			 the Administrator with advice for the concluding report; and
			(2)not later than 90
			 days after submitting concluding report required by section 5(2), to provide
			 the Administrator with advice for subsequent activities under section 4.
			
